EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In regards to Claims 1, lines 4-5 remove “to lay in prone position” and replace with “lays in a prone position”.
In regards to Claim 11, please change the status identifier from deleted to canceled.
In regards to Claims 17, lines 16-17 remove “to lay in prone position” and replace with “lays in a prone position”.
In regards to Claims 20 and 21, please add a period (.) at the end of each respective claim. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the prior art of record because the teachings of the references taken as a whole do not teach or render obvious the combination set forth including that of independent claim 1.
Regarding Claim 1, the prior art of Deryahanoglu (WO 2014076546) teaches a surgery table which allows the user to perform spine surgeries as well as surgeries in the prone position. The surgery table allows one to lay on the carriers in which the carriers are capable of being adjusted. The adjustment can occur by increasing and decreasing the arc radius and changing the width of the carriers. 
Additionally, the art of Reser (US 7587770) discloses an adjustable therapy table similar to the present invention with a more adjustable frame. The frame does include a more adjustable set up wherein the head and arm rests can be changed, the patient can lay in both supine and prone, and the beams are hollow and tubular which creates a more condensed casing however, the actuator does not move in the proper directions and also is not attached to the proper beams as the positioning device claimed in the instant invention.  
As a result, the claimed invention provides an additional structural distinction over the prior art. Furthermore, it is the Examiner’s opinion that it would not have been obvious for one of ordinary skill in the art to have arrived at and/or claimed this specific combination of features in the designed configuration based on the teachings of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473.  The examiner can normally be reached on M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MADISON EMANSKI/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
7/29/2021